Rothrock, J.
The plaintiff filed a petition in equity in three counts upon three, separate promissory notes, and he demanded a decree for the foreclosure, of a mortgage to secure the same. As to the first note, the defendant pleaded a tender of what he admitted to be due, and the difference between the tender and the amount claimed in that count of the petition was but a few dollars. The plaintiff dismissed his action as to the other notes, and the court rendered judgment against defendants on the first note for some eight or ten dollars more than the tender. Counsel for appellants appear to be dissatisfied because the plaintiff was permitted to dismiss his action as to the two last notes. We cannot understand why a plaintiff may not at any time withdraw or dismiss one of more of the causes of action in his petition. After the dismissal the amount-in controversy, as shown by the pleadings, was less than $100, and appellants present this appeal without the certificate of the trial judge, as required by statute. In such case, the certificate is requisite to confer jurisdiction on the court. We cannot entertain the appeal.
Dismissed.